                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                             )
CHARLES N. DIORIO,                           )
                                             )
       Petitioner,                           )
                                             )
v.                                           )       Civil No. 18-12315-LTS
                                             )
MICHAEL RODRIGUES,                           )
                                             )
       Respondent.                           )
                                             )

                      ORDER ON MOTION TO DISMISS (DOC. NO. 17)

                                        January 30, 2019

SOROKIN, J.

       Charles N. Diorio, an inmate at the Massachusetts Correctional Institution in Concord,

Massachusetts, has filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. The respondent has moved to dismiss the petition, arguing it presents claims that Diorio

has not exhausted in state court. Doc. Nos. 17, 18. 1 Diorio has not responded to the motion.

Because at least some of Diorio’s claims are unexhausted, the motion to dismiss will be

ALLOWED unless Diorio elects to delete the unexhausted claims.

I.     BACKGROUND

       On December 18, 2013, Diorio was convicted of armed kidnapping and related offenses

after a jury trial in Norfolk County Superior Court. Doc. No. 9 at 1. The charges stemmed from

events that transpired after Diorio took his ex-girlfriend’s gun and used it to shoot an employee

at a rooming house where he was staying in Suffolk County. Commonwealth v. Diorio, 81



1
  Citations to items appearing on the Court’s electronic docket (“Doc. No. __ at __”) reference
the document and page numbers assigned by ECF.
N.E.3d 825 (Mass. App. Ct. 2017) (unpublished). After the shooting, Diorio went to his ex-

girlfriend’s apartment in Norfolk County, threatened her with the gun, and forced her to remain

there with him for several hours. Id.; Doc. No. 17-5 at 6-8.

       Diorio was sentenced to fifteen-to-twenty years in state prison, followed by another year

in county jail. 2 Diorio, 81 N.E.3d at 825; Doc. No. 9-1. He filed a timely appeal. Doc. No. 17-1

at 11. Through counsel, he presented a total of nine claims on direct appeal, seven of which

were included pursuant to Commonwealth v. Moffett, 418 N.E.2d 585 (Mass. 1981). His two

“most notabl[e]” claims challenged the trial court’s jury instructions and the admission of

evidence related to the Suffolk County offenses. Diorio, 81 N.E.3d at 825. The Moffett claims

included arguments that the trial court had erred in admitting a photograph of Diorio used in a

photo array after the shooting, that evidence seized from Dioro’s room in Suffolk County should

have been excluded, and that Diorio should have been permitted to supplement his trial counsel’s

opening statement by making his own remarks to the jury. Id.

       The Massachusetts Appeals Court (“MAC”) rejected Diorio’s claims in a March 24, 2017

order. Id. Diorio sought review in the Supreme Judicial Court (“SJC”), where his counseled

application for leave to obtain further appellate review (“ALOFAR”) raised only these issues: 1)

whether the search of Diorio’s room in Suffolk County, and the resulting seizure of his wallet

and items therein, was lawful; 2) whether evidence related to the Suffolk County charges was

properly admitted at this trial; and 3) whether error arose from a “prospective ruling” by the trial

court that Diorio “could not make a statement in mitigation of punishment,” an issue the MAC

did not explicitly address. Doc. No. 17-5 at 13. The SJC’s docket does not reflect any additional




2
  He later pleaded guilty to the Suffolk County shooting charges and received a sentence of
incarceration concurrent to his sentence on the Norfolk County charges. Doc. No. 17-5 at 4.
                                                 2
pro se filings by Diorio supplementing the issues presented for review by his counsel. Doc. No.

17-6. On September 14, 2017, the SJC denied review. Id. at 2.

       Diorio instituted proceedings in this Court on October 22, 2018 by filing a “motion to

enlarge time” for filing a habeas petition. Doc. No. 1. The motion reflected Diorio’s mistaken

belief that he had missed the deadline for filing a timely federal habeas petition. In fact, the

applicable limitations period continued through December 13, 2018, as the Court explained in an

order denying the motion. Doc. No. 5. Thereafter, Diorio completed the required form

presenting his federal claims and placed it in the mail on December 12, 2018. Doc. No. 9 at 18.

In his timely federal petition, Dioro asserts the following five claims:

       1) His Fourth and Fifth Amendment rights were violated when the trial judge admitted
          identification evidence found inside a wallet recovered from Diorio’s room;

       2) His Sixth Amendment rights were violated when the trial judge prohibited Diorio
          from addressing the jury during the defense opening statement and from allocuting at
          his sentencing;

       3) His Fifth and Fourteenth Amendment rights were violated when the trial judge
          admitted evidence “from a separate yet related indictment from another county”;

       4) His Fourth and Fifth Amendment rights were violated when the trial judge admitted
          evidence from a photographic array and from a search of his room; and

       5) His Sixth Amendment rights were violated when his trial counsel failed to conduct a
          redirect examination of the complainant that might have cast doubt on her credibility.

Doc. No. 9 at 6-14.

       As set forth below, four of Diorio’s claims are unexhausted either in whole or in part.

II.    LEGAL STANDARDS

       A state prisoner is not entitled to habeas relief in federal court unless he has first

exhausted his available remedies in state court. 28 U.S.C. § 2254(b); O’Sullivan v. Boerkel, 526

U.S. 838, 839 (1999); Mele v. Fitchburg Dist. Ct., 850 F.2d 817, 819 (1st Cir. 1988). A

petitioner “shall not be deemed to have exhausted the remedies available . . . if he has the right

                                                  3
under the law of the State to raise, by any available procedure, the question presented.”

§ 2254(c). To satisfy this exhaustion requirement, which is grounded in principles of comity, a

petitioner must complete the state’s established appellate review process, thereby giving “the

state courts one full opportunity to resolve any constitutional issues.” O’Sullivan, 526 U.S. at

839; accord Mele, 850 F.2d at 819.

        In Massachusetts, the exhaustion requirement obligates a petitioner to present his claims

to the SJC before asking a federal habeas court to consider them. Mele, 850 F.2d at 820, 823. It

is not enough for a petitioner to litigate his constitutional claims in a motion before the state trial

court and a subsequent appeal to the MAC. Id. “[A]n appealed issue cannot be considered as

having been fairly presented to the SJC for exhaustion purposes unless the applicant has raised it

within the four corners of the ALOFAR.” Id. at 823; see Fusi v. O’Brien, 621 F.3d 1, 6 (1st Cir.

2010) (calling the ALOFAR the “decisive pleading” for exhaustion purposes); cf. Silvia v. Hall,

193 F. Supp. 2d 305, 311 (D. Mass. 2002) (finding issues were fairly presented to the SJC where

they were discussed in the text of the fact and argument sections of the ALOFAR, though not

listed among the “issues for further appellate review”).

        A petitioner may not escape the exhaustion doctrine by pairing unexhausted claims with

other constitutional questions that have been fairly presented to every level of the state courts.

Such a “mixed petition” is subject to dismissal unless the petitioner elects to abandon his

unexhausted claims. DeLong v. Dickhaut, 715 F.3d 382, 386 (1st Cir. 2013); accord Rose v.

Lundy, 455 U.S. 509, 522 (1982). Although federal courts may stay a mixed petition and hold it

in abeyance while the petitioner returns to state court in an effort to exhaust any unexhausted

claims, such discretion is appropriately exercised only where there is a good cause for the failure




                                                   4
to exhaust, and the unexhausted claims are potentially meritorious. DeLong, 715 F.3d at 387;

accord Rhines v. Weber, 544 U.S. 269, 275-76 (2005).

III.   DISCUSSION

       The respondent asserts that Diorio has not properly exhausted all or part of three of his

claims. Doc. No. 18 at 6-7. A review of the exhibits supporting the motion, including the

MAC’s decision and Diorio’s ALOFAR, reveals that the respondent is correct, in part.

       A.      Claims 3 and 5

       Two of the five claims present straightforward exhaustion questions. The respondent

implicitly concedes—correctly—that Diorio exhausted Claim 3 in his ALOFAR. See id. at 1

(excluding Claim 3 from lists of allegedly unexhausted and otherwise barred claims); see also

Doc. No. 9 at 9 (asserting in Claim 3 constitutional violations arising from improper admission

of evidence from Suffolk County case in trial of Norfolk County charges); Doc. No. 17-5 at 13,

18-21 (seeking SJC review of whether Suffolk County evidence was properly admitted in

Norfolk County trial). Conversely, Diorio implicitly concedes in his petition—correctly—that

he has not presented Claim 5 to the SJC (or to any other state court) for review. See Doc. No. 9

at 14 (referencing Moffett brief to MAC but admitting Diorio “was unaware” that he could

challenge trial counsel’s examination of complainant in state court); see generally Doc. No. 17-5

(containing neither direct nor implicit assertion of such a claim). 3

       Accordingly, Diorio’s federal petition indisputably is “mixed”; it contains at least one

fully exhausted claim and at least one plainly unexhausted claim.




3
  Indeed, the state-court dockets in the record reveal no post-trial attempts by Diorio to challenge
the effectiveness of his trial or appellate counsel in any respect.
                                                  5
       B.      Claims 1, 2, and 4

       Analysis of the remaining claims is slightly more complex. Claims 1 and 4 challenge the

admission of evidence Diorio contends was illegally seized by police as a result of a warrantless

search of the room he was renting at the time of the offenses. Doc. No. 9 at 6, 11. Diorio

focuses his challenges on the search of his wallet (a “closed container”), which led to the seizure

of certain identification evidence admitted at his trial. Id. To the extent he claims this search

violated his Fourth Amendment rights, the claims are exhausted. 4 See Doc. No. 17-5 at 13-18

(citing Fourth Amendment, parallel state provision, and constitutionally protected reasonable

expectation of privacy to challenge search, seizure, and admission of wallet and its contents).

However, to the extent he seeks to invoke the Fifth Amendment as a basis for challenging the

relevant search and seizure, no such claim was discernible in his ALOFAR. Id.; see Adelson v.

DiPaola, 131 F.3d 259, 262 (1st Cir. 1997) (noting “heavy burden” on habeas petitioner “to show

that he fairly and recognizably presented to the state courts the factual and the legal bases of [his]

federal claim” (emphasis added)).

       Claim 4 also includes a challenge to the admission of a photograph of Diorio from a

photo array police used after the shooting in Suffolk County. Such a claim, presumably based on

the Fifth Amendment, is not developed in any detail in Diorio’s petition. Though his ALOFAR

summarily alluded to possible error related to the photo array, see Doc. No. 17-5 at 17 (noting in

passing that trial counsel had no “reasonable opportunity” to challenge array, in which only

Diorio was shown wearing a “johnny”), it advanced no substantive challenge to the photographic



4
  Diorio’s exhaustion of these claims does not mean he is entitled to federal review of them.
Unless he can make “an affirmative showing” that he was not “afforded a ‘full and fair
opportunity’ to present” these claims in state court, this Court will be foreclosed from reviewing
the Fourth Amendment challenges described in Claims 1 and 4. Tart v. Massachusetts, 949 F.2d
490, 497 n.6 (1st Cir. 1991) (citing Stone v. Powell, 428 U.S. 465, 494-95 (1976)).
                                                  6
evidence and cited no legal authority to support such a challenge. 5 Thus, Diorio has not

exhausted this aspect of Claim 4.

       In Claim 2, Diorio challenges rulings by the trial court preventing him from addressing

the jury on his own behalf during the defense opening statement, and from speaking at

sentencing. Doc. No. 9 at 8. The ALOFAR makes plain that Diorio exhausted only the latter

challenge—regarding his right of allocution—and not the former. Doc. No. 17-5 at 21-23. To

the extent Claim 2 is meant to contain an additional challenge to trial counsel’s effectiveness in

handling suppression issues related to a photographic array, Doc. No. 9 at 8, no such claim was

fairly presented to the SJC.

       In sum, Claim 1 is exhausted only insofar as it presents a Fourth Amendment challenge to

the admission of evidence recovered from Diorio’s wallet; Claim 2 is exhausted only insofar as it

challenges a ruling by the trial court precluding Diorio from speaking on his own behalf at his

sentencing; and Claim 4 is exhausted only insofar as it presents a Fourth Amendment challenge

to the admission of evidence recovered from Diorio’s wallet (a claim which appears to duplicate

the one articulated in Claim 1). In all other respects, Claims 1, 2, and 4 are unexhausted.

       C.      Stay or Dismissal

       As Diorio’s petition presents a mix of exhausted and unexhausted claims, this Court must

dismiss the entire petition unless Diorio chooses to give up his unexhausted claims. DeLong,

715 F.3d at 387. The record does not warrant a discretionary stay in this case. Having received

no response from Diorio to the motion to dismiss, the Court is aware of no facts suggesting good



5
  Even if Diorio had exhausted such a claim, the procedural default doctrine likely would bar
federal review of it, given the MAC’s finding that Diorio waived his challenge to the admission
of his photograph under state law. Diorio, 81 N.E.3d at 825; see Janosky v. St. Amand, 594 F.3d
39, 44 (1st Cir. 2010) (deeming Massachusetts waiver doctrine “an independent and adequate
state procedural ground” that bars federal habeas review).
                                                 7
cause for Diorio’s failure to exhaust and, thus, finds no basis for exercising its discretion to hold

the petition in abeyance while Diorio returns to state court to litigate the unexhausted claims (an

avenue which Diorio has not proposed in any event). 6 Id. at 386.

IV.    CONCLUSION

       Accordingly, Diorio’s federal habeas petition will be DISMISSED unless he chooses to

abandon his unexhausted claims (specifically, Claim 5 and the unexhausted components of

Claims 1, 2, and 4). Within thirty days of this Order, Diorio shall notify the Court of his

decision as to the unexhausted claims.

       If Diorio elects not to delete the unexhausted claims, or if he fails to notify the Court

of his decision in this regard, his petition will be DISMISSED without prejudice.

       Should Diorio choose to pursue only his exhausted claims (specifically, Claim 3 and the

exhausted components of Claims 1, 2, and 4), the following briefing schedule will govern

proceedings regarding the remaining claims: 1) Diorio shall file a brief addressing the merits of

his exhausted claims within thirty days of submitting his notice abandoning the unexhausted

claims; 2) the respondent shall file a brief addressing the merits of the remaining claims within




6
  Yesterday, the Court received a letter from Diorio dated January 24, 2019. Doc. No. 21. In the
letter, Diorio seeks reconsideration of a prior order denying his request for appointed counsel.
Id.; see Doc. Nos. 2, 5. The request for reconsideration is DENIED. Regardless of his financial
circumstances, Diorio is not legally entitled to appointed counsel in this matter. See 18 U.S.C.
§ 3006A(a)(2)(B) (providing that counsel “may be provided” to an indigent habeas petitioner if
“the interests of justice so require” (emphasis added)). Because the claims Diorio presents in his
federal petition largely mirror claims previously presented in some form to either the MAC or
the SJC, the Court finds no compelling basis for appointing counsel. Moreover, the involvement
of counsel would not alter the Court’s exhaustion analysis, nor would it change the fact that
Diorio’s exhausted Fourth Amendment claims are unlikely to be cognizable on habeas review.
Diorio’s letter does not even reference the respondent’s motion to dismiss, let alone attempt to
respond to the obstacles it identifies as barring consideration of Diorio’s petition on its merits.
                                                  8
thirty days of the filing of Diorio’s brief; and 3) if Diorio wishes to file a reply, he may do so

within fourteen days of the filing of the respondent’s brief, with any reply limited to five pages.

                                                       SO ORDERED.

                                                        /s/ Leo T. Sorokin
                                                       United States District Judge




                                                  9
